*752The petition for review is granted. Further action in this matter is deferred pending **179consideration and disposition of related issues in People v. Jimenez, S249397 (see Cal. Rules of Court, rule 8.512(d)(2) ), or pending further order of the court. Submission of additional briefing, pursuant to California Rules of Court, rule 8.520, is deferred pending further order of the court. Corrigan, J., was absent and did not participate. Votes: Cantil-Sakauye, C.J., Chin, Liu, Cuéllar and Kruger, JJ.